Case 1:18-cv-01569-RGA Document 82 Filed 06/29/20 Page 1 of 3 PageID #: 1050




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

MATTERPORT, INC.,

                       Plaintiff,

               v.                                       C.A. No. 18-1569-RGA

GEOCV, INC.,

                       Defendant.

           STIPULATION TO NARROW INFRINGEMENT ISSUES FOR TRIAL

       WHEREAS, Plaintiff Matterport, Inc. (“Matterport”) has asserted in this patent

infringement action that certain products and services offered for sale, sold, made, and/or used in

the United States by Defendant GeoCV, Inc. (“GeoCV”) infringe certain claims of U.S. Patent

Nos. 8,879,828; 8,861,840; 9,165,410; 9,171,405; 9,953,111; and 10,030,979 (“Patents-in-Suit”);

and

       WHEREAS, GeoCV has denied infringement of any valid, enforceable claim of the

Patents-in-Suit; and

       WHEREAS, the Court conducted a Markman hearing on January 2, 2020, and issued its

Memorandum Order (D.I. 52) on January 3, 2020 and its Order (D.I. 54) on January 9, 2020,

regarding claim construction; and

       WHEREAS, the parties wish to streamline the presentation of evidence of infringement at

trial while preserving all of GeoCV’s rights to appeal from the Court’s Memorandum Opinion and

Order on claim construction and without waiver of any other defense asserted by GeoCV;

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, as

follows:
 Case 1:18-cv-01569-RGA Document 82 Filed 06/29/20 Page 2 of 3 PageID #: 1051




         (1)   For purposes of this stipulation, “Accused GeoCV Product(s)” means any GeoCV

product for capturing, processing, and displaying 3D and 360° virtual tours, including but not

limited to GeoCV’s Virtual Open House and Virtual Home Tour solutions and all related

hardware and software (including without limitation GeoCV Player, GeoCV Scanner, GeoCV

Scanner App, GeoCV Cloud, GeoCV Tour Editor, and GeoCV Viewer).

         (2)   In light of the Court’s Memorandum Opinion and Order on Claim Construction,

and solely for purposes of simplifying and streamlining the issues in this case for trial, GeoCV

agrees not to contest infringement by the Accused GeoCV Products of the claims listed below,

and Matterport need not proffer any evidence to establish infringement of the listed claims other

than this Stipulation, and GeoCV will not assert that Matterport has failed to meet its burden of

proof in that regard:

               a.       Claims 1, 2, 8, 14, 19, and 22 of U.S. Patent No. 8,861,840;

               b.       Claims 1, 2, 12, 16, 17, 20-24, 26, 33-36, 41, and 44 of U.S. Patent No.

                        8,879,828; and

               c.       Claims 1-3, 9, 12-14, 18, and 21 of U.S. Patent No. 9,171,405.

         (3)   The foregoing is without prejudice to GeoCV’s right to appeal the Court’s

Memorandum Opinion and Order on Claim Construction, and shall not affect GeoCV’s ability to

contest the validity of any claims of the Patents-in-Suit, or to pursue any other defense to the

asserted claims listed in paragraph (2)(a -c) above other than non-infringement.


                            [SIGNATURES ON FOLLOWING PAGE]




26700980.1                                       2
 Case 1:18-cv-01569-RGA Document 82 Filed 06/29/20 Page 3 of 3 PageID #: 1052




DATED: June 26, 2020

 MORRIS, NICHOLS, ARSHT & TUNNELL LLP         YOUNG CONAWAY STARGATT & TAYLOR LLP

 /s/ Lucinda C. Cucuzzella                    /s/ Karen L. Pascale
 Jack B. Blumenfeld (#1014)                   Karen L. Pascale (#2903)
 Lucinda C. Cucuzzella (#3491)                Robert M. Vrana (#5666)
 1201 North Market Street                     Rodney Square
 P.O. Box 1347                                1000 North King Street
 Wilmington, DE 19899                         Wilmington, DE 19801
 (302) 658-9200                               (302) 571-6600
 jblumenfeld@mnat.com                         kpascale@ycst.com
 ccucuzzella@mnat.com                         rvrana@ycst.com

 OF COUNSEL:                                  OF COUNSEL:

 Matthew Poppe                                Casey A. Kniser
 RIMÔN LAW                                    ZUBER LAWLER & DEL DUCA LLP
 800 Oak Grove Avenue, Suite 250              135 S. LaSalle Street, Suite 4250
 Menlo Park, CA 94025                         Chicago, IL 60603, USA
 (650) 461-4433                               Telephone: (312) 346-1100
                                              Email: ckniser@zuberlawler.com
 Michael F. Heafey
                                               Attorneys for Defendant
 LAW OFFICES OF MICHAEL F. HEAFEY
 1325 Howard Avenue, Suite 160
 Burlingame, CA 94010
 (650) 346-4161

   Attorneys for Plaintiff


                  29 day of June, 2020.
SO ORDERED this ______
                                                /s/ Richard G. Andrews
                                               UNITED STATES DISTRICT JUDGE




26700980.1                                3
